United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 3, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-30341
                           Summary Calendar



ARNOLD E. LEE,

                                      Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-2137
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Arnold E. Lee appeals the district court’s judgment

affirming the Commissioner’s decision to deny his applications

for disability benefits and supplemental security income.         Lee

argues that the district court erred in light of the

administrative law judge’s (ALJ’s) failure to observe, upon

remand, the specific directive from the Appeals Council to obtain

evidence from a vocational expert to determine whether he had

transferable skills, and the ALJ’s alleged dismissal of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-30341
                               -2-

opinion of his treating orthopedic surgeon in favor of the

opinions of other physicians less familiar with his case.

     The ALJ found, based on the evidence presented, that

vocational evidence was not warranted.   Specifically, she noted

there was no need to consult a vocational expert because direct

application of a medical-vocational rule was possible.      Given the

ALJ’s finding that any alleged nonexertional limitations

resulting from pain were insufficient to significantly affect

Lee’s residual functional capacity to perform medium work, the

use of the guidelines was appropriate.    See Fraga v. Bowen, 810
F.2d 1296, 1304 (5th Cir. 1987).

     The objective evidence in the record supports the ALJ’s

decision that Lee can perform medium work and that the use of a

vocational expert was therefore not required.    None of the three

orthopaedic surgeons who saw Lee were of the opinion that there

was no work he could perform.   All three opined that he could

perform some type of work, and the consensus was that he could

lift 35 pounds but should not bend or twist.    The ALJ’s

conclusion that Lee could perform medium work is consistent with

these findings.

     Lee argues that the ALJ erred in failing to observe the

opinion of Dr. Brown, his treating orthopaedic surgeon and that

the ALJ’s decision is supported only by her interpretation of one

orthopedic visit to Dr. Spohn for an evaluation.    This assertion

is not supported by the record.    As already noted, the opinions
                           No. 03-30341
                                -3-

of the three surgeons were not significantly different.   None of

them expressed the opinion that Lee could not work at all.

     Because substantial evidence of record supports the ALJ’s

decision to deny benefits, the district court’s decision is

hereby affirmed.   See Villa v. Sullivan, 895 F.2d 1019, 1021 (5th

Cir. 1990).

     AFFIRMED.